Title: Thomas Jefferson to John Wayles Eppes, 1 May 1817
From: Jefferson, Thomas
To: Eppes, John Wayles


          
            Dear Sir
            Monticello 
				  May 1. 17.
          
          I have recieved a letter from mr Burton, informing me he had purchased for me a barrel of Scuppernon wine. I had before informed him that I would desire mr Gibson of Richmond to pay his draught for it, and I had accordingly so done, but mr Burton prefers settling it with you. I therefore now inclose you a draught on Gibson, the most convenient channel of remittance to myself, and I am in hopes it will answer your purpose.   You have seen the report of the two committees of parliament. private letters from England say that matters are much worse there than these state, or the public papers. I believe a revolution there to be absolutely unavoidable. a bankruptcy must take place, and that must produce revolution.
          
          We are endeavoring to establish a college near Charlottesville called the central college, under the direction of 6. visitors. these are mr Madison, Colo Monroe, Genl Cocke, Joseph C. Cabell, mr Watson of Louisa & myself. we are to meet on Monday next to set it agoing. mr Madison & Colo Monroe both promise me to be here, as will the other gentlemen. we have purchased the land, and shall immediately build the pavilion for one professorship, that of languages, to be ready to recieve pupils early in the spring. I think to propose it to Wood, and that he will come. I am in hopes you will approve of Francis’s coming also. present us all respectfully to mrs Eppes and accept the assurance of my affectionate attachment.
          Th:
				  Jefferson
        